"Case 7:16-cV-OO782-VB Document 105 Filed 12/11/18 Page _1 o_f 7

Mr.- Traver Burns 97-A-6087
eastern Oor.'cactianal. Faaility
30 Institutional Road

_ P.o. sex 335
mpanosh, Naw York 12458-0338

Dac:ambat' 5, 2013

Homrable Vimant L. Bri.caatti.
Unitad Stetas Distriat Jvdga
Southeun D'.latriat a£" [\Iaw Yark
300 Q'.lam:opas Straat-
ir§.'lita Plains, _Naw York 10501.-

aa smv,.M , 15 am 752 (vo)
near wage seaman

1 am se miami weaver ms in ea ama-referenced session 1953 mead
before the C.ourt. CJn July 23, 2018, the Can::t issued an Gr:der- granting
PlaiatifE'-a ami fastisn\xaauest' far _P:_§_ Do_ meal _("OPBG{F). Subsiaqaaatly, an
52 man guam 30, 2525, 555. m emma esq., make ami, me wanda
Plec~.a, 200 Vasay Stsaat, 20th Flaox:, Naw York, Naw York 10281, filed a Notiae aE_
. limited Appearamaas mw Gotmsal to represent Pleintiff at trial, which is
sat far weren 25, 2019`. l _

'Ihis latter-motion represents a formal request to reopen discovery garment '
to Fadaral. Rulas of Givi]. Proaadura Rula 16. Also, in the interest of fairness',il'
the Cburt examisa its inherent authority to appoint an expert pursuant to Rule-
755 55 the federal ana of maeras D RI¢"_ 2050 nn 82555;),
at Ml- 2 (S D.N.Y. lun. 26, 2000); _ _ _ , 298 F.Zd 923_,-
- 935-31- (255 cia 1952)-. rn maher § 1953 ease man in this manage arising

 
 

from the same Easts at issue ha:a, the plaintifE-‘s attorney in_ that ease has
recently been granted P:xa -Bono.Fm'lds, ta affmtival;i`" represent his clients aa.sa§l

4

 

 

Ca_Se 7:16-cV-OQ782-VB Document 105 Filed 12/11/18, Page 2 0f'7

 

2018)(granting\ prc banc cccmse]:.'js request for $14,000 proauthcricstion'-cf finds l

frcmthc

 

aspect in toxicology), - nms, elmore respecfuuy request so court appoint-2
or. lessees coram a hoard-certified physician in medicine am toxicology'._j
Ralatadly, reopen discovery for the limited purpose cf _ gathering all necessary-g
information pertaining to the chemicals mmacasserily used on Plsintiff, so that--

this information can be provided to Dr.‘ Borak to file his report.

`.As detailed in fallbr_aath vs-_Gri-Efin, Dr. Bcrak‘s expert testimony and report

"is critical to the central issues in Plainti£f's casa," will address potential
jury confusion," "presant the clearest evidence to a jiqu regarding the
Lmrassonablanass of Daf-arxisnt's contested actions," and 'provide tha-'C-.ourt and
jury with clear evidence of a nexus between plaintiff ls substantial injuries and
chemicals used on am , .
'Exrougl\cut the course of this litigation Plsintiff vigorously smght
necessary concerning chemicals masons mmsasiiy usa on aim consent Nas`__.§

37, 33, ¢'¢3, é‘.¢`). Dafanden°ts’ consistently objected to disclosure based on lIIC`S--

safety and security concerns. Howavar, Msgistrata lodge Psul _ E'." Devison,.

balanced Plaintiff's request Ecr identifying the brand, type, orr kind of
` chcnical agents deployed by Defendant' Michaal t. Nagy, with DOCCS's cameras

disclosure would jeopardize the safety and security of the correctiona'lz_
facility. Hagistrato lodge Davison, decided Plaintiff's requests is proportional -' -

m the need of se case coacch nn 49). away therea£ner., minnesota alma
miners no observe aaa ample contents of emma agent aisoovery. minute
was oblivious as to what majority of data antailed, without any understanding cf
said mims or irs hazard memoranda exposure on sept-euba- 9, -20`15
discovery was complete with Dafendants electing not to hire a medical expert.

2015 wr. 5307450, an ""1 (s.n.n.r. .o¢t.`--.~za,"

14 to conduct depositions and retain services cf medical

 

Case 7:16-cV-OO782-VB Document 105 Filed 12/11/18 Page 3 of 7

For obvious ressons.

thile Plaint~.iff continued to proceed ppg §g, he was et s total disadvantage z '

Equip with only identifying nmne,', brand, end kind of ehenu.cal agents deployed by

Defendant OEEicer llng on magnet 3, 2015. 'Ihere was absolutely no evidentiary
- support--sside from E'l`aintiff’s testimony and medical records-mtc establish the
following: 1-. E’.r`posure_ caused plaintiff to suffer injuries ss alleged in his "
mnpledn£ (eec pocket no. 1, en pp. 4, 12); 2. whether en nom of being doroedf.
with said chemical agents will mitigate sustained injury; 3. 'I‘he summit of pain
s victim would likely experience with chenicsl laying clement on Plsintif_f" s_

shin for en holm; end 4. E»Ineth?er exposure to these chemica1s caused Plointit`£ to

develop two eye infections, nasal and ttmost infections, impaired vision, simms
seeping from Plsinti£f's eyee, escrucieting omning sensations about his entire y

body, pain when eyes ore exposed to light, deteriorating blurred vision',

bresthing problensp end reoccurring skin irritation in the form of agonizin'g

rashes 1with pus_s filled ornps about Plsinti£f's body.
dc sieinuse'e request me wise genesco helpful information coming

bodily health hazards l (present and future) of the named chesicsl agents, the
dangers of its compound mskmp, potential side-effects fm exposure, end ti`me`j

frame in which to treat victims or decontaminste in a timely fsshion. ‘Ihis
information is essential to the central issues of Pleintiff's claims.'

sleinoir‘r"e wife noted none of en aforementioned relevant odoan no

concern corrections sooiuoy. ne deterrence roe intercepted by prison

officials and confiscated. Plaintif£'s cell was searched with legal documents
being confiscated Ho was issued a misbehavior report end placed on llee'p-Loch
(confined to a cell 23 tours s dsy) for s weekz. _S_eg attached hereto is s letter

from Ms. Jul-inde Dawkins, AAG, to Your Honor, dated Decenber 19, _2017.' All:hough

the Gourt the Defeodents co\msel to ensure Plaintiff.'s documents ore

 

ease 7§16-c\/-00732-vs Documem 105 Filed 12/11/18 Page 4 oi'?

returned (sooltot so. 71), .iotooootioo ooooiotiog_ oil too offooto of oforoooio\

oitooioolo soto posnoitoi §o_o_ ottoohoo solicit toto 3 (f‘:»loiotift will not so
ounce to novo potsooo ootoioo too Eooility proviso the ploiotift sits
additional information that could be used.-... '_’).

l In &llbrea§, the plaintiff ’s attorney wrote a eloquent passiona`t`e letter-of
notion to the Courts, seeking capital to obtain discovery in anticipation nfl

trial, 2618 ‘_WL 536?`486, st* 2- *4.- Tne C.ourts agreed Undoubtsdly, . t‘ne ssine“`,

n argmnmts for discovery are applicable to _Plaintiff, ss the oiro\_linstsnces_

surrounding coilse end effect/affect ere identicsl. =Notably, the Suprene Court

confined the inportsnoe of slrpert testimony in prison osses. MQLV- . Bsnks,'
548 U. S. 521, 524 (2006)(Upholding grant of s..mnsry judgment against prison_rl

because he "did not offer any fccb-based or 'erpert-bssed' refutation fof prison
officials argument]'*)(él\[imsis added) ' `

lastly, in §- lbreia§- the plaintiff 's attorney alluded to- the foot-discovery
-io his pooootoioo ooo ooottiwto to sloiotiis'o oooo, sells iii 5307430, ot "‘4.
Fcr essmple, in the instant sess De£endsnt officer Nagy filed sensrs_l reports
averring le released tile least patent st th.res eh.e.m*eel agents es_es=ehh for in
deployment (Booket nos. 64, 6'€)). ‘t’io=oever, in the lstter-»notion written by sir
§lbreath's attorney to the C`ourts, the confidential discovery he obtained

pertaining to deployment of the chenicsls ‘isuggests that chemicals of vsryi_ng
potenoies were deployed." finng th, 2013 WL 5307480, et *3.

neopcning discovery and appointing Dr. .Tonsthsn Borak will not prejudice the` l

Defendnnt or be of any surprise. The De£endant is fully familiar with the doctor

from Mr. C.L_ilbreath"s case. `Infonnstion concerning the chemicals at issue sre:_;_.
being provided to Dr.' Borek, so that he con nowhere his expert report. ‘I"he

defendants will have an opportunity to s deposition of doctor Borak, or already
novo oooo oo. root iooottootly, too sioiotitt'o oooooot toll oifoto isn o, foi`t

 

Case 7:16-cv-OO782-\/”E__>7 Qqument 105 Filed 12/11/18 Page 5 c`)f 7

end just epportlmity to present his prudent elaim. Se_e OFBG,- at 3 ("l-_Io_§g_
factors weigh in favor in favor rf granting Pleinti£f’s appliestirn, including
_ Plainti£f' s ability to investigate '... erroplexity of legal issues "..`.-l
[Representstisn would lead to a quieker end more just result by` sharpenihg the
issues....' ‘)(citetions omitted.).- _ _

m light of the feregolngi, Plai.ne~.i£t respectfully request the cqurr. respenj°
diservery and appoint Dr. .-Iensthan Borsk to serve ss an expert for Pleinti.f£ st_§"'
trisl, and fee such ether and further relief, as this Crllrt may clean just,
proper, ard equitable. `

Sitl':.el:'ely,
_/"‘

_7/»7%~

 

Nr_te:’ I did net have an opportunity to consult my attorney before filing this-_
letter-=motion. l'n'.'. G'reell`rel:g is presently out of the cotmtry. l wanted to bs_.`r
§ertlm'ith is resting this req'.lssttr ..rsvrid es\.tir\.g s req.lsst es the sss of trisl..

 

 

 

 

"Case'?`:le-c'\}'-oo?sz-\/B Documenl 105 Filed 12/11/18 Pageeof?

 

l S__TATE Q§ NE`.W YORK
, __ OFFlC§, C_)§ '§_HE ATTORNEY GENERAL
anlcT. SCHNEl__DERMAN _ 7 - - olv_lleN or sTA”rE coLlest
AT'l ol_n~lav oaNsrlAL _ _ 1 _ _ er_lowrlol~.r aullaau

,,,yt§ii§raaltsc_l ala=,cn),,»l ssi ll

'D'cc'elnhcr 19, 2017
Via ECli `
-Honorablc Vin_cc_nt L, Briccctti
Urlited Statcs,-_Di$tl_‘icr'.._ludgc
wm Sol.lthcrn'District of Ncw;§tfo_r_k _,pirwiw _ _______T_____
300 Ql`la_l‘ropas St_rcc't
Whité Pl`aills, Ncw Yorl< 10601

 

 

R_c: Burns v__. Grlfl`in, 1__6 _Civ. 782 (VB)(_PED)

 

»1`7 7 ---Dallr Judgc B1ll.l.ctll ~7~?~ 7` - - '

7, ,7,,;::7<777.7 ThE7 O§§lcE-' b§- ll"fc"l"~lcw Yol‘lt. Slaic:@§t§olh'cy Gcncral- -rcprssc-nts the defendants in-- the above-
-7-777 captioned pl o sr mattel ----- W c write in response to the Court’ s C)rdcr of this date. (_Doclcct 71). All thc
"'_ legal matcnals that_'wcrc conllstatcd have already hccn returned to plainnft and he has hc_cll
released from keeplock Plaintif§ was recently transferrcd, and thc staff at his new facility was not
yet aware of this lawsuit Thcrc will bc _r_l`o disciplinary penalties for thc items that plaintiff had in

his possl.sslon '

 

 

Dci`cndants note that this incident was niggercd by plaintiffs wife mailing to plaintiff

information about tllc; effects of chemical agents and the ways to colmteract thc specific chemical

' agent that was uscd. inmates cannot he allowed to possess such information because it presents

serious secuiity concerns if they can avoid rninimize'or completely counteract 'l:h'c exposure to the

chemical agents used by DOCC-S which alc designed to temporarily incapacitatc when a violent
situatioh is threatened '

This Court`s prior order was intended to strike a balance between plaintiffs wish to have

information relating to the chemical agent that he alleges injured him to litigate his case and thc

9 ______ lutmost crippling_ security concerns that result from all imnatcl having knowledge concerning the
_:_7_77_¢7777777777~specifics of_ the csc 7of77 chemical agents by m.DOCCSl- DOCCS has allcady given- --plaintiff- -an
` `_ ` oppoltumty to review and take notes rcga1ding the specific chemical agent uscd, in full compliance
with that Order, but the Coult did not order any furthcl disclosurc` ln this regard Plaintiff will not he
allowed to have persons outside thc facility provide thc plaintiff inmate with additional information
that could be used to counteract the chemical agent used by DOCC_S in thc future f contraband
information which plaintiff could then spread to other inmates at thc facility,_ essentially rendering
this critical sccur'ity'option completely ineffective (Dc_fcndants note that this is exactly thc concern

l?.O Broll_dway, Ncw York. Nl:w Yorlc |l)27l-0332 l L`cl_._: (212} 4|(1-3617(1 l Fllx: (_212) 4lFl-607_5(N01Forscrviceu1l'lpum)
` www. ag.lly. gov _

 

' lease 7:"1'6'-c\"/160732-ve Document 105 i=`ileo 127/11/18 Page 7 617 _

  

 

 

 

 

 

 

 

 

 

 

 

 

 

Page','l of 2 4 ah
that DOC_CS was atteinph'_ng lo avoid` 111 ob]cctlng to th 7
Respect§ully Suhmitted
/sl
`~ 7 ' 1 " ' _ , 7 _ _ _ _ tullnd.l [_)awl_~;ins-
l ' ' ` _ l Asslstant Attorn_ey General
‘7`_ cc Tre'vor Burns {Dli\l 9?1¢-\6087) 7
_h __, ____ Eastern Corrcctlonal facility
_ _-7. _ l_V_13 _FIFST_ Cl'f-SS Mall) __ ______
_:'__ 7' 1111 slaaaway new vale neal Yisrl 10271 0132 - `r_ei7‘12`12_1__l__1_6 saul isaac lilly4`1"5.61175galmrs¢a.aor'np¢sl

ww\v. ag. ny gov

_\

 

